Citation Nr: 9913498	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-01 507	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran is eligible for nonservice-connected 
pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which found the veteran ineligible 
for nonservice-connected pension benefits.


FINDING OF FACT

The veteran did not serve in the active military, naval, or 
air service during a period of war.


CONCLUSION OF LAW

The eligibility criteria for nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. §§ 101(24), (29), 
1521 (West 1991); 38 C.F.R. §§ 3.2, 3.3 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to nonservice-connected pension 
benefits on the basis that he is unable to work due to 
nonservice-connected disabilities.  A veteran who meets the 
service eligibility requirements outlined in 38 U.S.C.A. § 
1521(j) (West 1991) is entitled to pension benefits provided 
he is permanently and totally disabled from nonservice-
connected disability not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a).

Under the provisions governing basic service eligibility, 
pension is payable to a veteran who served in the active 
military, naval, or air service for 90 days or more during a 
period of war; during a period of war and was discharged or 
released for a service-connected disability; for a period of 
90 consecutive days or more and such period began or ended 
during a period of war; or for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j). 

During a hearing held before the undersigned Board Member in 
January 1999, the veteran testified that his service in 
Germany should be considered wartime service.  He explained 
that, due to the Berlin crisis, he was drafted out of 9th 
grade, sent to Germany for two years, and expected to enter 
the war if necessary.  The beginning and ending dates of each 
war period beginning with the Indian War are set forth in 
38 C.F.R. § 3.2 (1998).  The veteran's military service did 
not occur during any specified period of war.  The law 
however recognizes as wartime service February 28, 1961 to 
May 7, 1975, for veterans who served in the Republic of 
Vietnam during that time period; and August 5, 1964 to May 7, 
1975, for all other veterans of the Vietnam era.  38 U.S.C.A. 
§ 101(29); 38 C.F.R. § 3.2 (1998).  In this case, the veteran 
has admitted, and his DD Form 214 shows, that he served on 
active duty from August 1961 to July 1963, but not in the 
Republic of Vietnam.  Accordingly, he did not serve in the 
active military, naval, or air service during a period of 
war, and is not eligible to receive pension benefits under 
the provisions of 38 U.S.C.A. § 1521.

Acknowledging the veteran's contention that the definition of 
"wartime service" should be broadened to include his 
service in Germany, the Board notes that it has no authority 
to alter the legal criteria governing basic eligibility for 
pension benefits.  According to these criteria, there is no 
basis in law on which to grant the benefit sought.  As the 
disposition of this claim is based on the law and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).



ORDER

Eligibility for nonservice-connected pension benefits is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

